Citation Nr: 0321766	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1957 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000  rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the zero percent 
evaluation for hemorrhoids.  

In October 2002, the Board undertook additional development 
on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  
In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2), in conjunction with 
38 C.F.R. § 20.1304, allows the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  This was contrary to the requirement of 
38 U.S.C.A. § 7104(a) which provides that all questions 
subject to a decision by the Secretary of VA shall be 
subject to one review on appeal by the Secretary.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1229 (Fed. Cir. 2003).  This case, along with additional 
evidence received pursuant to the Board's development, was 
remanded back to the RO in June 2003 for readjudication.  The 
requested actions were completed, and the case is again 
before the Board.

In March 2002, a hearing was held before the undersigned in 
New Orleans.  A transcript of the hearing is in the claims 
file.

In a December 2001 rating decision, the veteran was granted 
service connected for diabetes mellitus secondary to Agent 
Orange exposure in service.  He was awarded a 20 percent 
evaluation.  He filed a notice of disagreement with the level 
of disability assigned, and a statement of the case was 
issued in July 2003.  A substantive appeal is not currently 
of record.  As such, the issue of an initial evaluation in 
excess of 20 percent for diabetes mellitus is not properly 
before the Board at this time.




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's hemorrhoids are manifested by complaints of 
pain and bleeding, are no more than moderate, and are not 
productive of large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service connected for hemorrhoids in an 
August 1995 rating decision based in part on his service 
medical records which showed treatment for hemorrhoids on 
numerous occasions during service.  A zero percent evaluation 
was assigned.

In January 1998, the veteran filed a claim for an increased 
rating claiming that he had thrombosed hemorrhoids, bleeding, 
swelling, pain and soreness.  He indicated that he continued 
to use suppositories, ointment and a sitz bath at home.

Although scheduled for a VA examination in March 1998, the 
veteran did not report.  He stated that he called the 
proctology clinic and explained that he could not have a test 
of his rectum and bowel, which was very sore, if it would 
require insertion of a tube.

In April 1999, the veteran appeared for a VA 
proctosigmoidoscopic examination.  The report noted that he 
was not prepared for the examination.  He explained that he 
had told the RO and others that he could not have this test 
done unless he was put to sleep because it was too painful.  
He requested that the examination not be done.

The veteran underwent a rectal examination at the VA 
outpatient clinic in April 1999.  The examiner noted external 
hemorrhoidal tags around the anus, and no blood on the 
examining finger.  There was no tenderness or inflammation.  
In July 2000, he was still complaining of intermittent rectal 
bleeding from his hemorrhoids, especially when he walked a 
lot.  

On VA examination of the rectum and anus in August 2000, the 
veteran continued to complain of occasional bleeding.  On 
inspection, one external hemorrhoid was noted.  Digital 
examination revealed good sphincter tone.  He was scoped to 
25 centimeters with ease, and no lesions were seen.  The 
impression was minimal external hemorrhoids.

In November 2000, VA outpatient treatment records show that 
the veteran continued to have problems with his hemorrhoids.  
He stated that they would swell up periodically and 
occasionally bleed.  He used sitz baths, suppositories, 
ointment, and pushed them back inside with a towel after 
bowel movements.  He did not want surgery.  In March 2001 he 
stated that his hemorrhoids still bled 3-4 times per week 
when he would have a bowel movement.  Visual inspection 
revealed external hemorrhoidal tags; the veteran would not 
allow digital rectal examination.

The veteran provided testimony in a personal hearing in March 
2002.  He explained that he started having increasing trouble 
with his hemorrhoids in 1997.  He went to VA for treatment 
and had been having all of his treatment through VA since.  
He described his daily routine which included a sitz bath in 
the morning, use of cream twice a day, and a hot shower in 
the evening.  If he had a bowel movement, he would push his 
hemorrhoids back in with a towel.  He also had to watch his 
diet and would sometimes have to wear gauze for the bleeding 
if he did too much activity.

In February 2003, the veteran presented at the VA proctology 
clinic for an anorectal examination.  The examiner noted that 
the veteran was very adamant that he had no desire to have 
the standard proctoscopic examination.  The procedure was 
cancelled.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in a July 2003 letter to 
the veteran which also informed him which evidence VA will 
seek to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
Board concludes that VA has complied with all notification 
requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the September 2000 rating 
decision, the statement of the case (SOC) issued in November 
2001, the supplemental statement of the case (SSOC) issued in 
July 2003, as well as letters sent to him informed him of the 
information and evidence needed to substantiate his claim for 
an increased rating and complied with VA's notification 
requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran testified that all of his current 
treatment was through VA and these records have been 
obtained.  He has been provided the opportunity to present 
evidence and testimony in a personal hearing before the 
undersigned.  VA examinations were provided the veteran in 
April 1999, August 2000 and again in February 2003.  The 
Board notes that although he has repeatedly refused to 
undergo invasive diagnostic testing, nothing in the VA's duty 
to assist requires the veteran to submit to invasive testing.  
He has cooperated with VA's efforts to assist him by 
attending the scheduled examinations and through his 
expressed willingness to undergo non-invasive visual 
examination.  There is sufficient evidence to decide the 
claim for increased rating.  The veteran has not referenced 
any unobtained evidence that might substantiate his claim for 
an increased rating or that might be pertinent to the bases 
of the denial of the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
requirements of the VCAA have been met.  

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

No compensation is provided for service-connected hemorrhoids 
that are mild or moderate in degree of severity.  Thus, the 
rating schedule reflects that the nature of the disorder 
itself is such that mild or moderate hemorrhoids, on average, 
are not disabling, i.e., they are not likely to cause an 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002) (Disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.).  Compensation, therefore, is reserved for 
those cases of hemorrhoids that are quite severe and, even 
then, the highest schedular rating afforded for the disorder 
is 20 percent.  A 10 percent rating is provided for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The highest, or 20 
percent rating, may be provided for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).

The medical evidence does not show the presence of large or 
thrombotic irreducible hemorrhoids.  Although he has 
repeatedly declined examination by scope, the veteran did 
undergo a digital rectal examination on an outpatient basis 
in April 1999 which noted external hemorrhoidal tags around 
the anus and no blood on the examining finger.  Visual 
inspection on VA examination of the rectum and anus in August 
2000 revealed one external hemorrhoid.  The impression was 
minimal external hemorrhoids.  This does not approximate the 
terms "large or thrombotic" required for the next higher 
evaluation.  Nor are they shown to be irreducible as he 
stated in a November 2000 outpatient treatment record that he 
pushed his hemorrhoids back in with a towel after bowel 
movements.  His hemorrhoids are shown by the competent 
medical evidence to be no more than moderate.

The veteran is competent to report his symptoms.  He has 
reported bleeding that is either "intermittent" or 
"occasional" and associated with bowel movements, 3-4 times 
a week.  He also testified that he would sometimes have to 
wear gauze for the bleeding if he did too much activity.  To 
the extent that the veteran has asserted he warrants a 
compensable evaluation for hemorrhoids, and specifically that 
he has thrombosed hemorrhoids, the medical findings do not 
support his contentions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  The Board is sympathetic to the veteran's 
complaints of pain and discomfort; however, taking the 
veteran's contentions into account and the medical findings, 
a compensable evaluation for hemorrhoids is not warranted 
because the criteria required for a higher evaluation are not 
met.  In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  





	(CONTINUED ON NEXT PAGE)



ORDER

A compensable evaluation for hemorrhoids is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

